Citation Nr: 1207395	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy as a residual of cold exposure.  

2.  Entitlement to service connection for a right hip disorder, to include arthritis.  

3.  Entitlement to service connection for right wrist arthritis.  

4.  Entitlement to service connection for a left shoulder disorder, to include bursitis, tendinitis, and arthritis.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for labyrinthitis, ear infections, eustachian tube dysfunction, and hearing loss.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma, to include headaches.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a human bite, to include human immunodeficiency virus (HIV).  

8.  Entitlement to an increased rating for hallux valgus of the left foot, currently evaluated as 10 percent disabling. 

9.  Entitlement to an increased rating for right wrist tendinitis, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for mechanical low back pain with degenerative joint disease, currently evaluated as 20 percent disabling.  

11.  Entitlement to an increased rating for temporomandibular joint (TMJ) disease, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased (compensable) rating for a partial detachment of the retina of the left eye with a chorioretinal scar and posterior vitreous detachment.  

13.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969 and from April 1971 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Additional documentary evidence was received by the Board in July 2011 without a waiver for its initial consideration by the RO.  Included therein are examination and treatment records compiled by VA and non-VA sources, only a portion of which duplicate previously submitted and VA-reviewed materials.  The newly submitted evidence references primarily treatment received by the Veteran for his left hip disorder.  While this evidence references several disabilities addressed in the REASONS AND BASES section of this decision (e.g., low back symptoms), the nature and dates of the evidence are not such that the evidence is directly "pertinent" to any of the claims herein decided.  In any event, the Veteran subsequently submitted a waiver, received by the RO in November 2011, concerning this evidence.  See 38 C.F.R. § 20.1304(c).

Within the documents received by the Board in July 2011 was a statement from the Veteran indicating his desire to seek entitlement to service connection for a neck disorder, to include arthritis.  Such matter has not been developed or adjudicated by the RO as to permit the Board to address the merits of such claim at this time.  Accordingly, that matter is referred to the RO for all appropriate action.  

The issue of the Veteran's entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.  

All of the original claims for service connection and the claims to reopen for service connection, as well as the claim for increase for TMJ disease, are also addressed in the REMAND portion of the decision below and are REMANDED directly to the RO, based on the Veteran's representation by an attorney.   


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus of the left foot encompasses prior corrective surgery and involves complaints of pain and functional loss, but no showing of ankylosis; the maximum schedular evaluation therefor has already been assigned.  

2.  The Veteran's service-connected right wrist tendinitis is at present manifested by normal range of motion of the wrist without ankylosis, but with pain on repetitive motion, for which the maximum available schedular evaluation has already been assigned.  

3.  The Veteran's service-connected mechanical low back pain with degenerative joint disease is manifested primarily by limitation of motion, with pain, fatigue, and weakness on repetitive motion, but without any further loss of range of motion; reduction in forward flexion of the throracolumbar spine to 30 degrees or less or ankylosis is not indicated.  

4.  The Veteran's service-connected partial detachment of the retina of his left eye with a chorioretinal scar and posterior vitreous detachment is manifested by best corrected visual acuity of 20/25 for near and far, without any visual field defect, incapacitating eye episode, active pathology, atrophy, rest requirement, or visual images that are irregular, duplicated, or in some way diminished.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2010).  

2.  The criteria for the assignment of a rating in excess of 10 percent for right wrist tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).

3.  The criteria for the assignment of a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5237 (2010).

4.  The criteria for an increased (compensable) rating for a partial detachment of the retina of the left eye with a chorioretinal scar and posterior vitreous detachment have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6008 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the letters from the RO, dated in March, April, June, October, and November of 2008, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006)

For an increased-compensation claim, section 5103(a) at one point in the past required, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (the Court held that the VCAA notice requirements relate to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, while the Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103(a) required only generic claim-specific notice and rejecting veteran-specific notice as to the effects on daily life and as to the assigned or a cross-referenced Diagnostic Code (DC) under which the disability is rated).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice compliant with the Federal Circuit's opinion in Vazquez-Flores was provided to the Veteran prior to the initial adjudicatory action by the RO in September 2008, in accord with Pelegrini.  It, too, is noteworthy that following the RO's mailing of the last VCAA notice in November 2008, any error as to the timing or substance of the notice was cured by the RO's subsequent issuance of a statement of the case or supplemental statement of the case as to the issues herein addressed on their merits.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board cannot conclude that any defect in the substance or timing of the notice provided affected the essential fairness of the adjudication or resulted in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained all pertinent records of medical treatment referenced by the Veteran and he has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits.  The Veteran has also not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided VA medical examinations during the course of the appeal in order to evaluate the nature and severity of his service-connected disorders herein at issue.  The reports from these examinations are sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  No objection as to the conduct of those examinations is voiced by the Veteran or his attorney.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulations.

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disorder it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20 (2010).
By its rating decision of September 2000, the RO granted service connection for hallux valgus of the left foot, right wrist tendinitis, mechanical low back pain with degenerative joint disease, TMJ disease, and partial detachment of the retina, chorioretinal scar, and posterior vitreous detachment of the left eye.  At that time, 0 percent ratings were assigned for hallux valgus of the left foot under DC 5280, for a right wrist disorder under DC 5215, and for a partial detachment of the retina of the left eye, with a chorioretinal scar and posterior vitreous detachment under DC 6008.  A 20 percent rating was assigned for mechanical low back pain with degenerative joint disease under DC 5010-5295.  A 10 percent rating was assigned for TMJ disease under DC 9905.  

By its September 2008 decision, the RO increased the ratings assigned for hallux valgus of the left foot and for tendinitis of the right wrist (previously characterized as a right wrist disorder), each from 0 to 10 percent under previously utilized DCs, effective from the date of receipt of claims for increase, February 19, 2008.  In addition, the RO modified the DC utilized for evaluation of the Veteran's mechanical low back pain with degenerative joint disease to 5010-5237, based on a regulatory change to the DCs for evaluation of spinal disorders. 

Hallux Valgus of the Left Foot

Under 38 C.F.R. § 4.71a, DC 5280, unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.  The 10 percent rating is the maximum evaluation available under DC 5280.  

The maximum rating of 10 percent under DC 5280 has already been assigned by the RO from the date of its receipt of the Veteran's claim for increase in February 2008.  Review of the record shows that corrective surgery for hallux valgus of the first toe of the left foot was undertaken in service, with improvement resulting, but also with slow deviation occurring since that time.  When examined in 2008, there was found to be a 40-degree angulation at the first metatarsophalangeal joint, without tenderness or weakness, but with a complaint of pain flares.  Consideration of pain and functional loss, however, is required only with respect to those DCs where the basis for rating is limitation of motion, and DC 5280 is not so based.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca cannot support a higher rating in this case because the Court has held that there is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss under those provisions.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Alternate DCs do not afford a basis for the assignment of a rating in excess of 10 percent.  There is no indication that the disability in question entails or is otherwise analogous to acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  Not more than a 10 percent evaluation is for assignment under DC 5277 for bilateral weak foot, DC 5279 for anterior metatarsalgia, DC 5281 for hallux rigidus, or DC 5282 for hammer toe.  Indicia of acquired claw foot are absent in this instance, such as might warrant the assignment of more than a 10 percent rating under DC 5278.  There is no showing of moderately severe malunion or nonunion of tarsal or metatarsal bones, or severe malunion or nonunion of tarsal or metatarsal bones, for which 20 and 30 percent ratings, respectively, might be for assignment under DC 5283.  There is also no indication of actual loss of the foot in association with malunion or non-union of the tarsal or metatarsal bones.  

DC 5284 provides ratings for residuals of other foot injuries, with moderate residuals warranting a 10 percent rating, moderately severe residuals warranting a 20 percent rating, and severe residuals warranting a 30 percent evaluation.  A note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Here, the record fails establish the existence of more than a moderate foot injury, given that only the left great toe is affected and there is no indication of tenderness or weakness, only pain without any additional motion loss.  

Consideration must also be afforded the question of extraschedular entitlement under 38 C.F.R. § 3.321(b).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  Id. 

In this instance, the Veteran's hallux valgus of the left foot is clearly accounted for under DC 5280 and the schedular evaluation fully compensates him for the level of impairment demonstrated.  Moreover, the Veteran does not contend that his occupational pursuits are in any way limited by the disorder at issue and the record does not otherwise delineate any resulting limitation either as to his full-time employment as an owner and operator of a liquor store and/or his participation in everyday activities, particularly as noted during the course of VA examinations in May 2008.  See also 38 C.F.R. §§ 4.1, 4.10.  Consequently, the Board finds that DC 5280 adequately describes the Veteran's disability and its symptoms and otherwise fully compensates him for current disability level found to be present.  To that end, the Board concludes that referral for consideration of an extraschedular rating is unnecessary.

In all, the Board concludes that a preponderance of the evidence is against the assignment of a rating, be it schedular or extraschedular, in excess of the 10 percent evaluation already in effect for left hallux valgus.  As it is concluded that a preponderance of the evidence is against the claim for increase, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Denial of the claim advanced is required.  

Right Wrist Tendinitis

As indicated above, action was taken by the RO in September 2008 to increase the schedular evaluation assigned for right wrist tendinitis from 0 to 10 percent, effective from the date of receipt of the claim for increase.  That action was based on the RO's finding that, although only normal range of motion of the right wrist was demonstrated on testing conducted in May 2008, there was found to be pain on repetitive motion, and, thus, the 10 percent rating was assigned pursuant to  38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

Under the criteria of DC 5215, a 10 percent evaluation requires a showing that dorsiflexion of the wrist be reduced to below 15 degrees or that palmar flexion be limited in line with the forearm, regardless of whether the major or minor upper extremity is involved.  The 10 percent evaluation is the maximum rating assignable under DC 5215 and the only other applicable alternate criteria are that set out in DC 5214 for ankylosis, the presence of which is neither alleged nor shown.  Given that the highest rating available has been assigned under the most applicable rating criteria, there is no basis for the assignment of any increased schedular evaluation beyond 10 percent due to pain or functional loss.  Johnston, supra.  

In terms of extraschedular consideration, the record reflects that the Veteran's primary manifestations are of pain and stiffness with reported flare-ups occurring with repetitive motion, and that DC 5280 adequately encompasses those manifestations, with the assigned 10 percent rating fully compensating the Veteran for the level of impairment shown.  The Veteran has not described any exceptional or unusual features or symptoms of his right wrist tendinitis and on the most recent VA examination in 2008 no limitations regarding work or everyday activities were found by the VA examiner to result.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

In all, a preponderance of the evidence is against the assignment of an increased schedular or extraschedular rating for right wrist tendinitis and denial of the claim advanced is required.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, Gilbert, supra.  

Mechanical Low Back Pain with Degenerative Joint Disease

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or portion of the spine.  When limitation of motion would be noncompensable under a limitation-of-motion DC, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 directs that the evaluation of arthritis be assigned under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5010, Note 1, DC 5003.

A spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.  38 C.F.R. § 4.71a, DC 5237, 5242.

Findings obtained through the VA's most recent medical examination in May 2008 included forward flexion of the thoracolumbar spine to 90 degrees, extension to 20 degrees, and lateral flexion and rotation in each direction to 30 degrees.  Mild pain on motion was present.  Those findings are inconsistent with the rating criteria for the assignment of a schedular rating in excess of 20 percent, there being no showing of forward flexion being limited to 30 degrees or less, or evidence of ankylosis.  Likewise, there were no findings involving related bowel or bladder disturbances or neurological involvement, or, for that matter, intervertebral disc syndrome.  No complaints or findings involving incapacitating symptoms were identified.  While pain on movement was documented, repetitive motion showed only mild pain and minimal fatigue and weakness, but without any additional limitation of motion, thereby precluding assignment of an increased schedular evaluation on the basis of pain or functional loss.  

Consideration of extraschedular criteria has also been accorded, but there is no indication that pertinent low back complaints or findings present a unusual or exceptional disability picture, beyond the reach of the rating criteria of DC 5237.  Problems with lifting and carrying were made known on the recent VA medical examination, with significant effects on the Veteran's full-time work at a liquor store and moderate restrictions as to activities such as participation in exercise or sports; nevertheless, the assigned schedular evaluation contemplates significant work-related and other limitations.  See 38 C.F.R. §§ 4.2, 4.10.  Here, neither the schedular evaluation nor the criteria on which that rating is assigned are inadequate, and as the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry as to extraschedular entitlement ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.

In sum, a preponderance of the evidence is against the assignment of an increased schedular or extraschedular rating for mechanical low back pain with degenerative joint disease and denial of the claim is mandated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, Gilbert, supra.  

Partial Detachment of the Retina of the Left Eye with a Chorioretinal Scar and Posterior Vitreous Detachment.

DC 6008, as in effect prior to December 2008, addressed detachment of the retina in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated. A procedure for the calculation of the average concentric contraction is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, DC 6080.

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally, warrants a 10 percent rating.  38 C.F.R. § 4.84a, DC 6011.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

Effective December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Veteran's service-connected visual disorder must therefore be evaluated under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

DC 6008, as in effect on and after December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2010).  Under the formula for incapacitating episodes, for a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  Id.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Note.  

The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.  

Private medical records compiled from 2000 to 2008 are on file.  When evaluated in April 2008, corrected visual acuity was 20/25 in the left eye, with a full visual field.  On fundus examination, there was posterior vitreous detachment.  Clinical impressions regarding the left eye included corneal scars and opacities, old partial detachment, and posterior vitreous detachment.  Chorioretinal scars and cataracts of both eyes were present, as were changes due to a Lasik procedure for vision correction involving both eyes.  

A VA eye examination was conducted in May 2008, prior to December 2008 changes in the rating criteria, but the findings therefrom are inclusive of both the old and new rating criteria.  At that time, the Veteran's only complaint was of intermittent blurred vision.  No periods of incapacitation due to eye disease were identified and evidence of keratonus was absent.  With respect to the right eye, corrected vision both near and far was 20/20.  Regarding the left eye, corrected near and far vision was 20/25.  There were not more than four diopters of spherical correction between the eyes.  No abnormal eye accommodation was present, although age-related presbyopia was noted.  No visual field defect, homonymous hemianopsia, or scotoma was indicated.  Indicia of ptosis, lagophthalmos, symblepharon, diplopia, or strabismus were absent.  Funduscopic and slit lamp examinations were normal, with the lens showing two-plus nuclear sclerotic cataracts of both eyes, age-related.  

The Veteran's primary complaints are that he suffers from diminished visual acuity of his left eye, based primarily on floaters or mucus cells which appear on a near continuous basis.  These occurrences require him to strain to see, causing him to blink and move his head from side to side and leading to the onset of headaches.  He depends on his eyesight to accomplish his job tasks involving accounting, posting files, reviewing invoices, and doing employee payroll as part of his liquor store business.  

The Veteran's complaints of poor eyesight are not borne out by the clinical data presented, both from VA and non-VA sources, which indicate that his near and far vision of the left eye, as corrected, is 20/25 and that there are no incapacitating eye episodes or any defect of his visual field.  Active pathology is absent, and there is no indication that any rest requirements have been imposed by attending medical professionals with respect to the service-connected left eye disorder.  The grant of service connection includes a chorioretinal scar, although such scarring is bilateral in nature, it is nevertheless unaccompanied by irregular, duplicated, or diminished visual images.  Atrophy is not indicated, and although there is also detachment of the posterior vitreous, there is no showing of any associated visual impairment.  On that basis, a compensable rating is not warranted under either the old or new rating criteria at any time during the pendency of the claim at hand.  See 38 C.F.R. § 4.79, DCs 6008, 6011, 6066, 6080; see also Hart, supra.  

There, too, is no corroboration that the Veteran's service-connected left eye disorder significantly diminishes his ability to conduct his business as an owner of a liquor store, to include business-related activities such as accounting, payroll, and the like.  The Veteran emphasizes that he is bothered by floaters or mucus cells which impair his eyesight, on which he depends to complete work tasks, but his complaints are inconsistent with assembled medical data and are thus neither credible nor persuasive.  Bolstering evidence that the eye disorder in question markedly interferes with employment is not presented and there is otherwise no indication that the available schedular criteria or 0 percent rating assigned under those criteria are inadequate, such as might warrant the assignment of an extraschedular rating per Thun.  

Inasmuch as a preponderance of the evidence is against the claim for increase, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, Gilbert, supra.


ORDER

An increased rating for hallux valgus of the left foot, currently evaluated as 10 percent disabling, is denied. 

An increased rating for right wrist tendinitis, currently evaluated as 10 percent disabling, is denied.  

An increased rating for mechanical low back pain with degenerative joint disease, currently evaluated as 20 percent disabling, is denied.  

An increased (compensable) rating for a partial detachment of the retina of the left eye with a chorioretinal scar and posterior vitreous detachment is denied.  


REMAND

To date, service treatment records regarding the Veteran's period of military service from December 1965 to April 1969 have not been obtained, nor has a formal finding as to their unavailability been entered.  Service treatment records are necessary in order to evaluate all of the claims of entitlement to service connection including the claim to reopen previously denied claims on the basis of new and material evidence.  Further efforts are needed to obtain the records in question and, in the event that those efforts are unsuccessful or it is determined that additional efforts to obtain same would be futile, then entry of a formal finding as to their unavailability is required under governing legal authority.  

Further medical input is also deemed to be necessary with respect to the claims for service connection for peripheral neuropathy and for a right hip disorder and for the claim for increase for TMJ disease.  Medical evidence on file denotes the presence of right hand neuropathic changes, particularly with cold weather exposure, and although such were attributed to the Veteran's Raynaud's disease, no VA examination has been afforded to date as to the claim for service connection for peripheral neuropathy.  The presence of that neuropathy is linked by the Veteran to inservice cold exposure and such is not inconsistent with one or more of the duty stations to which he was assigned during military service.  

Regarding his claim for a right hip disorder, the Veteran alleges that he experienced right hip pain in service and was diagnosed shortly after service in or about 1999, while doing contract work at Alvano Air Force Base in Italy, with a hip disorder.  Inasmuch as the record includes recent medical treatment records identifying bursitis and arthritis of the right hip, further VA examination in order to ascertain what relationship, if any, exists between current right hip disablement and inservice right hip complaints is deemed necessary.  

With respect to the Veteran's claim for increase for TMJ disease, the records reflects that he was afforded a VA oral examination in May 2008, but that examination did not include any findings or conclusions as to the impact of pain and functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  Remand to ensure that data as to pain and functional loss are obtained is required.  

Per Rice, supra, the issue of TDIU entitlement has been raised by the record.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.  

Accordingly, this portion of the appeal is REMANDED to the RO for the following actions:

1.  Undertake any further action that may be necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his original claims and claims to reopen for service connection and his claim for increase for TMJ disease and for a TDIU.  He should also be advised that VA will assist him in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.

2.  Through contact with the National Personnel Records Center, the service department, or other applicable source, obtain all available service treatment records pertaining to the Veteran's period of service from December 1965 to April 1969 for inclusion in his VA claims folder.  Efforts to obtain these and any other Federal records must continue until the RO determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Obtain any and all pertinent VA treatment records, not already contained in the claims file.  

4.  Afford the Veteran VA orthopedic and neurological examinations in order to assess the nature and etiology of claimed peripheral neuropathy and a right hip disorder.  The Veteran's VA claims folder should be made available in conjunction with the examinations.  The examinations should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.  

The appropriate examiner is requested to respond to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy had its onset during the Veteran's military service, within the one-year period immediately following each discharge, or is otherwise attributable to military service, including cold exposure occurring therein?

(b)  Is it at least as likely as not (50 percent or greater probability) that any disorder of the Veteran's right hip, to include arthritis, had its onset during the Veteran's military service, within the one-year period immediately following each discharge, or is otherwise attributable to military service?
A complete rationale for each opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  In offering such opinions, the VA examiners' reference to specific items in the clinical record would be of considerable assistance.

The examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of direct or presumptive service incurrence as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Afford the Veteran a VA oral examination in order to assess the nature and severity of his service-connected TMJ disease.  The Veteran's VA claims folder should be made available in conjunction with the examination.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  The examiner should also fully address the question of resulting pain and functional loss, as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, and the impact thereof.  

6.  Afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be made available in conjunction with the examination.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age?

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim.

7.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the claims remaining on appeal, including TDIU entitlement, should be adjudicated or readjudicated on the basis of all pertinent evidence and all governing law and regulations.  If any benefit sought by this appeal continues to be denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


